*449Voto particular disidente emitido por la
Jueza Presidenta Oronoz Rodríguez.

Ante la ley hay un guardián. Un campesino se presenta frente a este guardián, y solicita que le permita entrar en la Ley. Pero el guardián contesta que por ahora no puede de-jarlo entrar. El hombre reflexiona y pregunta si más tarde lo dejarán entrar.

—Tal vez— dice el centinela —pero no por ahora(1)
Juan José Bernal Sánchez, quien hace trece años fuera suspendido de la profesión legal tras ser sentenciado en el foro federal por delitos graves, comparece ante este Tribunal y solicita ser reinstalado al ejercicio de la abogacía. Hizo igual solicitud el 6 de diciembre de 2013, cuando este Tribunal remitió su pedido a la Comisión de Reputación de Aspi-rantes al Ejercicio de la Abogacía (Comisión de Reputación).(2) Luego de las investigaciones correspondien-tes, la Comisión de Reputación y la Oficina del Procurador General comparecieron a este Tribunal y recomendaron que se readmitiera al peticionario a la profesión. Fue entonces que el señor Bernal Sánchez solicitó que, en virtud de esas recomendaciones y de nuestra jurisprudencia previa, le re-instaláramos al ejercicio de la abogacía. Denegamos su solicitud.
El peticionario solicitó la reconsideración de nuestra denegatoria.(3) El 8 de junio de 2017 una mayoría de este *450Tribunal proveyó “no ha lugar” a su pedido(4) Bernal Sán-chez comparece una vez más e implora a este Tribunal que, en consideración a los informes favorables de la Comisión de Reputación y la Oficina del Procurador General, así como el cumplimiento con los requisitos establecidos en In re Figueroa Vivas, 182 DPR 347 (2011), declaremos “con lugar” su reinstalación. Aduce también que el escueto “no ha lugar” provisto por este Tribunal dificulta la defensa de su solici-tud, pues le deja desprovisto de las razones por las cuales este Foro rechaza los hallazgos y las recomendaciones ante nuestra consideración. Comparto la posición del peticionario y, dado que no hallo motivo para distanciarme de los infor-mes rendidos en favor de su reinstalación, concedería su solicitud.
El señor Bernal Sánchez cometió unas faltas graves al conspirar para distribuir sustancias controladas y utilizar armas de fuego en la comisión de un delito vinculado al trá-fico de sustancias controladas. In re Bernal Sánchez, 160 DPR 286 (2003). Nadie, ni siquiera el propio Bernal Sán-chez, niega ese hecho ni sus consecuencias para su vida personal y profesional. Esas implicaciones ya fueron adjudica-das en el procedimiento penal que conllevó que Bernal Sánchez fuera sentenciado a 10 años de cárcel y que, en el procedimiento disciplinario, implicó también su suspensión indefinida de la profesión. Ahora, la interrogante que nos plantea el peticionario es si ese error grave debe dictar el resto de su vida y, cual “carimbo imborrable”, supeditarle de por vida a “ser juzgado en función de su grave error”(5)
Situaciones de esta índole deben atenderse mediante un balance fino de intereses y criterios. Entre estos, debe es-tar presente el supuesto importante de la rehabilitación de la persona y su aptitud para desenvolverse en la libre co-munidad y ejercer sus facultades ciudadanas. En cuanto a *451la abogacía se refiere, más allá de la rehabilitación personal resulta imprescindible la confianza que a este Tribunal le inspiren las cualidades éticas de la persona para desem-peñar responsablemente una profesión tan revestida de in-terés público. Esto pues, en el fondo, la médula del proceso disciplinario no es penalizar a los abogados por sus actos, sino proteger a la comunidad de aquellos profesionales in-capaces de desempeñarse con la dignidad y el honor debidos. In re Barreto Ríos, 157 DPR 352, 356 (2002).
Si bien una convicción penal tan seria como la que en-frentó el señor Bernal Sánchez nos llevó a concluir que éste no estaba a la altura moral requerida para ejercer la abo-gacía, solo en ciertos casos estaría inclinada a asumir esa postura irreversiblemente. Por el contrario, en un caso como éste, en el que el peticionario demostró que atravesó un proceso serio de crecimiento personal y cuenta actual-mente con un aval amplio a su buena reputación, me veo conmovida a reconocer que merece una segunda oportuni-dad para integrarse a la comunidad juridical(6) Ante la prueba documental y oral vertida, así como las recomenda-ciones de la Comisión de Reputación y de la Oficina del Procurador General,(7) opino que lo contrario sería exhibir *452un purismo judicial extremo, ajeno a esa falibilidad inhe-rente a la condición humana y reticente a su capacidad igualmente inherente de enmendar los errores del pasado.
Por otro lado, me preocupa el silencio que guarda la mayoría al emitir su dictamen. Esto, considerando particu-larmente que mediante la Resolución del 6 de diciembre de 2013 el caso del peticionario fue referido a la Comisión de Reputación y los informes generados en ese proceso le fue-ron favorables. Es decir, una mayoría opta por distanciarse de las conclusiones de la Comisión sin comunicarle al peti-cionario las razones de ese distanciamiento. En estas cir-cunstancias, no me parece que esa constituya la mejor práctica judicial, dado que el peticionario queda relegado a un proceso poco justo e insensible que podría, incluso, de-nominarse como “kafkiano”:
“Allí espera [el campesino] días y años. Intenta infinitas veces entrar [en la Ley] y fa-tiga al guardián con sus súplicas. Con frecuencia el guardián conversa breve-mente con él, le hace pregun-tas sobre su país y sobre mu-chas otras cosas; pero son preguntas indiferentes, como las de los grandes señores, y, finalmente siempre le re-pite que no puede dejarlo entrar”.(8)
“Allí espera [el señor Bernal Sánchez] días y años. Intenta infinitas veces [su re-admisión a la profesión] y fa-tiga al [Tribunal] con sus súplicas. Con frecuencia [la Curia] conversa breve-mente con él [mediante resoluciones], le hace pregun-tas [en comisiones] sobre su [persona] y sobre muchas otras cosas; pero son pregun-tas indiferentes, como las de los grandes señores, [porque] finalmente siempre le [provee ‘no ha lugar’]”.
*453Sr. Juan José Bernal Sánchez: examiné sus mociones de reconsideración y opino que cuenta con las cualidades ne-cesarias y la reputación adecuada para, hoy por hoy, ejer-cer cabalmente la profesión jurídica. Una vez más, sepa que —a mi entender— se le debe reinstalar al ejercicio de la abogacía cuanto antes.
Disiento respetuosamente de los distinguidos colegas de este Honorable Tribunal que sostienen lo contrario. Excu-sen, por favor, mi optimismo y mi fe en la naturaleza humana.

 Franz Kafka, “Ante la ley”, en: http://ciudadseva.com/texto/ante-la-ley/


 Resolución de 6 de diciembre de 2013 que refirió la Solicitud de Readmisión al Ejercicio de la Abogacía a la Comisión de Reputación de Aspirantes al Ejercicio de la Abogacía (Comisión de Reputación). La Juez Asociada Señora Rodríguez Rodrí-guez y los Jueces Asociados Señores Martínez Torres, Rivera García y Feliberti Cin-tron proveerían “no ha lugar”.


 Resolución de 12 de mayo de 2017 que proveyó “no ha lugar” a la solicitud de reinstalación luego de examinados los informes de la Comisión de Reputación y la Oficina del Procurador General.


 Resolución de 8 de junio de 2017. La Jueza Presidenta Oronoz Rodríguez, la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo reinstalarían al Sr. Juan José Bernal Sánchez al ejercicio de la abogacía.


 Solicitud de reconsideración y segunda moción urgente de reinstalación al ejercicio de la abogacía, pág. 5.


 “[L]a cuestión a considerar no es si el peticionario ha sido castigado suficien-temente, sino si en el momento de la solicitud goza de tal reputación que se justifica permitirle de nuevo que ejerza la profesión. En otras palabras, lo importante es la integridad moral del peticionario en la actualidad”. In re Figueroa Vivas, 182 DPR 347, 355-356 (2011).


 Véase Informe de la Comisión de Reputación para el Ejercicio de la Abogacía, pág. 25, donde la Comisión de Reputación enumera todos los criterios adoptados en In re Figueroa Vivas, supra, para readmitir a un abogado y concluye que, “[a]nalizada la prueba del Peticionario, a juicio de esta Comisión, éste se ha rehabi-litado y hoy día goza del carácter, reputación, integridad, honestidad y conocimientos que lo habilitan para ejercer la abogacía. Consecuentemente esta Comisión respetuo-samente recomienda al Honorable Tribunal Supremo de Puerto Rico que admita al Peticionario al ejercicio de la profesión de la abogacía”. Véase, también, Informe sobre Petición de Reinstalación, pág. 10, donde la Oficina del Procurador General concluye que “[a]l sopesar y evaluar todos los factores [...] mencionados, expresamos nuestra anuencia a que el señor Juan José Bemal Sánchez sea readmitido al ejerci-cio de la abogacía [...] Entre la prueba vista por la Comisión de Reputación y pre-sentada por el peticionario ante este Tribunal, obran unos cinco testimonios (Ledo. José Miguel Sagardía Pérez, Ledo. Rafael Torres Torres, Ledo. José Antonio Ralat Pérez, Sr. José Almeida Medero y el propio peticionario) y más de veinte cartas de *452abogados y familiares que acreditan las cualidades morales y profesionales de éste para ejercer la abogacía. Además, el peticionario acreditó estar enterado del desarro-llo del Derecho puertorriqueño y haber tomado un curso de reválida en julio de 2013.


 Kafka, op. cit.